Case 3:18-cv-14796-FLW-DEA Document 32 Filed 09/27/19 Page 1 of 2 PageID: 715




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
___________________________________
                                     :
MARC HIRSCHFELD,                     :
                                     :
                         Plaintiff,  :  Civil Action No. 18-14796 (FLW) (DEA)
                                     :
           v.                        :
                                     :                 ORDER
MARY C. BECKERLE, D. SCOTT           :
DAVIS, IAN E.L. DAVIS, JENNIFER A. :
DOUDNA, ALEX GORSKY, MARK B. :
McCLELLAN, ANNE M. MULCAHY,          :
WILLIAM D. PEREZ, CHARLES            :
PRINCE, A. EUGENE WASHINGTON, :
RONALD A. WILLIAMS,                  :
                                     :
                        Defendants,  :
           and                       :
                                     :
JOHNSON & JOHNSON,                   :
                                     :
                  Nominal Defendant. :
                                     :


       THIS MATTER having been opened to the Court by Keith J, Miller, Esq., counsel for

nominal Defendant Johnson & Johnson (“Johnson & Johnson”) and by Individual Defendants

Mary C. Beckerle, D. Scott Davis, Ian E. L. Davis, Jennifer A. Doudna, Alex Gorsky, Mark B.

McClellan, Anne M. Mulcahy, William D. Perez, Charles Prince, A. Eugene Washington, and

Ronald A. Williams (“Individual Defendants”) (together, with Johnson & Johnson, “Defendants”),

through their counsel Edwin F. Chociey, Jr. Esq., on motions to dismiss the shareholder derivative

complaint of Plaintiff Marc Hirschfeld (“Plaintiff”); it appearing that Plaintiff, through his counsel,

Karina Kosharskyy, Esq., opposes the motion; the Court having reviewed the parties’ submissions




                                                  1
Case 3:18-cv-14796-FLW-DEA Document 32 Filed 09/27/19 Page 2 of 2 PageID: 716



in connection with the motion pursuant to Fed. R. Civ. P. 78, for the reasons set forth in the Opinion

filed on this date, and for good cause shown,

        IT IS on this 27th day of September, 2019,

        ORDERED that Defendants’ motions to dismiss [ECF No. 19, 20] are GRANTED; and

it is further

        ORDERED that Plaintiff’s claims are dismissed without prejudice.



                                                                      /s/ Freda L. Wolfson
                                                                      Freda L. Wolfson
                                                                      U.S. Chief District Judge




                                                  2
